       Case 1:18-cv-00996-PB Document 100-1 Filed 02/19/21 Page 1 of 15




                  UNITED STATES DISTRICT COURT FOR THE
                       DISTRICT OF NEW HAMPSHIRE

_______________________________________
                                            )
 CONSERVATION LAW FOUNDATION,               )
 INC.                                       )
                                            )
 Plaintiff,                                 )   Case No. 1:18-cv-00996
                                            )
 v.                                         )
                                            )
 SCOTT MASON, in his official capacity as   )
 Executive Director of the New Hampshire    )
 Fish and Game Department; et al.           )
                                            )
 Defendants.                                )
                                            )

PLAINTIFF CONSERVATION LAW FOUNDATION’S MEMORANDUM OF LAW IN
     SUPPORT OF ITS MOTION FOR PARTIAL SUMMARY JUDGMENT
           Case 1:18-cv-00996-PB Document 100-1 Filed 02/19/21 Page 2 of 15




          On January 1, 2021, NPDES Permit No. NH0000710 for the Powder Mill State Fish

Hatchery (“the Permit”) became effective. The Permit authorizes Defendants to discharge culture

water and treated hatchery effluent through the Powder Mill Facility’s Outfalls 001 and 002 to

the Merrymeeting River, provided that discharges do not, inter alia, have an average monthly

phosphorus concentration greater than 12 micrograms per liter (µg/L) and/or a cumulative annual

phosphorus load greater than 227 pounds. ECF No. 90-2 (2020 Permit) at 4, 6, 8.

          There is no genuine dispute that Defendants are violating the Permit’s phosphorus

concentration and mass limits. On February 1, 2021, the Powder Mill Facility’s supervisor,

Edward Malone, notified EPA that Defendants are violating the Permit’s concentration limit:

“the phosphorus was above the limits given in our permit.” Ex. 1 (Malone DMR Letter). 1

Defendants’ effluent also exceeds the Permit’s 227 pounds-per-year phosphorus load maximum.

During the seven-year period for which records are available, Defendants have never discharged

an annual phosphorus load less than 485 pounds—that is, 213 percent of the current Permit’s

maximum. See infra at tbl. 2 & fig. 2. Defendants’ current discharges are consistent with

previous years’—nothing has changed. Indeed, as Facility staff concede, Defendants lack

“current phosphorus removal capabilities” to reduce the Facility’s discharges. Ex. 1 (Malone

DMR Letter). Defendants are in the process of discharging well more than 227 pounds of

phosphorus annually to the River.

          CLF moves for summary judgment on Counts VII and VIII to enforce the Permit’s

phosphorus concentration and mass limits, and respectfully requests the Court to remedy

Defendants’ ongoing violations of the Permit’s phosphorus limits by, inter alia, entering a




1
    Citations to “Ex. _” refer to the exhibits to the Declaration of Kenta Tsuda filed herewith.


                                                        1
        Case 1:18-cv-00996-PB Document 100-1 Filed 02/19/21 Page 3 of 15




declaratory judgment and an injunctive order enjoining Defendants’ ongoing and future

violations of the Permit and the Clean Water Act. 2

                            STATEMENT OF UNDISPUTED FACTS

I.      The Powder Mill Facility and the Merrymeeting River

        Defendants are officials who operate the Powder Mill State Fish Hatchery (the

“Facility”), which is located in New Durham, New Hampshire on the Merrymeeting River.

Answer at ¶ 13-18 (ECF No. 26); ECF No. 47-3 (Watershed Management Plan) at 4 of 97; ECF

No. 47-4 (Map of Ponds). After flowing through the Facility, the River travels south through a

series of small ponds, including Marsh Pond, Jones Pond, and Downing Pond. ECF No. 47-4

(Map of Ponds); ECF No. 47-3 (Watershed Management Plan) at 18 of 97. The Merrymeeting

River watershed is “treasured as a recreational haven” by residents and visitors who fish, hike,

boat, canoe, kayak, and swim there. ECF No. 47-3 (Watershed Management Plan) at 19 of 97.

        At the Facility, Defendants rear over 300,000 fish each year to stock waterbodies in New

Hampshire. Answer at ¶ 32; ECF No. 47-6 (Sept. 2019 BMP Plan) at 3.

        The Facility uses an average of 6.5 million gallons of water per day from Merrymeeting

Lake and funnels the water to “raceways” (long, narrow, cement channels), circular tanks, and

ponds in which Defendants raise fish. ECF No. 47-5 (2011 Permit) at 19, 26 of 46; ECF No. 47-8

(Schneiter Report) at 2. Defendants generate waste, consisting of mostly fish feces and fish food,

which contaminates the water passing through the Facility. Defendants dispose of 99.98 percent




2
  If and when the Court grants CLF’s motion for partial summary judgment on Count VII and/or Count
VIII and enters an injunctive order for Defendants to submit a plan for the Court’s approval to abate
discharges in excess of the Permit’s concentration and/or mass limits, CLF would be open to voluntarily
dismissing its phosphorus-related counts related to the Permit’s incorporation of State Water Quality
Standards (Counts 1 and 2) on the ground that the Court’s effective relief as to Counts 7 and/or 8 also
remedy Counts 1 and 2.


                                                   2
        Case 1:18-cv-00996-PB Document 100-1 Filed 02/19/21 Page 4 of 15




of the wastewater flowing through the Facility by releasing it—untreated—to the River via two

pipes. ECF No. 47-8 (Schneiter Report) at 2, 6; ECF No. 47-11 (Smith Dep.) at 56:17-57:16.

       The fish-feed and fish-feces waste is the source of dissolved and undissolved phosphorus

in the Facility’s water. ECF No. 47-08 (Schneiter Report) at 2, 6. The phosphorus concentration

of Facility wastewater increases by 1200 percent as it passes through the Facility. ECF No. 47-3

(Watershed Management Plan) at 45 of 97.

        In 2020, the New Hampshire Fish & Game Department made a capital budget request to

the Legislature for a $4.3 million appropriation in the fiscal year 2022/2023 biennium (beginning

July 1, 2021) to fund the design and construction of a wastewater treatment system to treat

Facility effluent. ECF No. 78-1 (Smith Aff.) at ¶ 4. Defendants are months, possibly years, away

from even beginning initial design of a future treatment infrastructure to reduce phosphorus

pollution. Operation of such a system at the Facility is years away.

II.    Defendants’ Phosphorus Discharges

       A.      Concentration of Phosphorus Discharges

       Defendants discharge effluent with phosphorus concentrations as high as 90 µg/L from

Outfall 001 and 110 µg/L from Outfall 002. Infra at 4 tbl. 1. EPA found that the phosphorus

concentrations from the Facility’s outfalls averaged 50 to 70 µg/L. ECF No. 90-2 (2020 Permit)

at 51. At least since 2013, there has never been a quarter during which Defendants’ discharges

from both outfalls had an average phosphorus concentration of less than or equal to 12 µg/L. The

following table and figure summarize the average phosphorus concentrations of Defendants’

discharges over the past seven years, as self-reported by Defendants:




                                                 3
        Case 1:18-cv-00996-PB Document 100-1 Filed 02/19/21 Page 5 of 15




                   Table 1: The Powder Mill Facility Discharge, Average
                            Phosphorus Concentration, 2013-21 3

                Date Reported           Average                 Average
                                      Phosphorus              Phosphorus
                                     Concentration           Concentration
                                    Outfall 001 (µg/L)      Outfall 002 (µg/L)

                    Q2 2013                 10                       20
                    Q3 2013                 30                      110
                    Q4 2013                 20                       80
                    Q1 2014                  0                       30
                    Q2 2014                  0                       30
                    Q3 2014                 50                       90
                    Q4 2014                 60                       60
                    Q1 2015                  0                       40
                    Q2 2015                 20                       40
                    Q3 2015                 30                       80
                    Q4 2015                 20                       50
                    Q1 2016                 10                       40
                    Q2 2016                 10                       30
                    Q3 2016                 30                       50
                    Q4 2016                 30                       55
                    Q1 2017                 20                       50
                    Q2 2017                 40                       50
                    Q3 2017                 90                       55
                    Q4 2017                 34                       66
                    Q1 2018                 16                       35
                    Q2 2018                 27                       43
                    Q3 2018                 42                       68
                    Q4 2018                396.5                     39
                    Q1 2019                 13                       23
                    Q2 2019                 22                       37
                    Q3 2019                 33                      36.8
                    Q4 2019                 36                       26
                    Q1 2020                 21                       21
                    Q2 2020                 65                       86
                    Q3 2020                 60                       51
                    Q4 2020                 12                       14



3
 EPA, Enforcement and Compliance History Online (ECHO), Pollutant Loading Report (DMRs)
https://echo.epa.gov/trends/loading-tool/reports/dmr-pollutant-loading?permit_id=NH0000710
&year=2020 (last visited Feb. 16, 2021).


                                                4
                            Case 1:18-cv-00996-PB Document 100-1 Filed 02/19/21 Page 6 of 15




                                 Figure 1: The Powder Mill Facility Discharge, Average Phosphorus
                                                     Concentration, 2013-20 4
                           120




                           100




                            80
    Concentration (µg/L)




                            60




                            40




                            20
                                                                      12µg/L

                             0
                                 Q2 2013
                                 Q3 2013
                                 Q4 2013
                                 Q1 2014
                                 Q2 2014
                                 Q3 2014
                                 Q4 2014
                                 Q1 2015
                                 Q2 2015
                                 Q3 2015
                                 Q4 2015
                                 Q1 2016
                                 Q2 2016
                                 Q3 2016
                                 Q4 2016
                                 Q1 2017
                                 Q2 2017
                                 Q3 2017
                                 Q4 2017
                                 Q1 2018
                                 Q2 2018
                                 Q3 2018
                                 Q4 2018
                                 Q1 2019
                                 Q2 2019
                                 Q3 2019
                                 Q4 2019
                                 Q1 2020
                                 Q2 2020
                                 Q3 2020
                                 Q4 2020
                                                   Average Phosphorus Concentration
                                                   Outfall 001 (µg/L)
                                                   Average Phosphorus Concentration
                                                   Outfall 002 (µg/L)




4
  EPA, Enforcement and Compliance History Online (ECHO), Pollutant Loading Report (DMRs)
https://echo.epa.gov/trends/loading-tool/reports/dmr-pollutant-loading?permit_id=NH0000710&year
=2020 (last visited Feb. 16, 2021). To be conservative, CLF has excluded the extremely high sample
result from Outfall 001 from Quarter 4 2018, in case this reading was attributable to sampling or clerical
error.


                                                                  5
        Case 1:18-cv-00996-PB Document 100-1 Filed 02/19/21 Page 7 of 15




Defendants’ current discharges continue to have phosphorus concentrations that remain above 12

µg/L. On January 18, 2021, Facility superintendent Edward Malone sent a letter to EPA stating:

               Per the permit, I am submitting to you in writing that the
               phosphorus was above the limits given in our permit for discharge
               002. The permit states that, the discharge needs to be equal to or
               less than 12 micrograms per liter or .012mg/L. On 1/6/21-1/7/21
               our discharge was outside of these guidelines.

Ex. 2 (Malone Jan. 18th Letter) at 1. On January 25, 2021, Facility superintendent Edward

Malone sent another letter to EPA stating:

               Per the permit, I am submitting to you in writing that the
               phosphorus was above the limits given in our permit for discharges
               001 and 002. The permit states that, the discharge needs to be
               equal to or less than 12 micrograms per liter or .012mg/L. On
               1/13/21-1/14/21 our discharges were outside of these guidelines.

Ex. 3 (Malone Jan. 25th Email & Letter). On February 1, 2021, Mr. Malone sent yet another

letter to EPA stating:

               Per the permit, I am submitting to you in writing that the
               phosphorus was above the limits given in our permit for discharges
               001 and 002. The permit states that, the discharge needs to be
               equal to or less than 12 micrograms per liter or .012mg/L. On
               1/20/21-1/21/21 our discharges were outside of these guidelines.

Ex. 4 (Malone Feb. 1st Letter). In January 2021, the average monthly phosphorus concentration

for discharges was 12.25 µg/L for Outfall 001 and 14.75 µg/L for Outfall 002. See Ex. 5 (Jan.

7th Sample Analysis); Ex. 6 (Jan. 14th Sample Analysis); Ex. 7 (Jan. 21st Sample Analysis); Ex.

8 (Jan. 28th Sample Analysis).

       On February 12, 2021, Mr. Malone sent a letter to EPA summarizing the results of the

month of January 2021: “Total phosphorus concentration for the Month of January 2021 was

above our Monthly average maximum limit.” Ex. 1 (Malone DMR Letter). According to Mr.

Malone, the cause of the exceedance was the limit on Defendants’ “current phosphorus removal




                                                6
        Case 1:18-cv-00996-PB Document 100-1 Filed 02/19/21 Page 8 of 15




capabilities until pending upgrades to water quality management are implemented.” Id. The

record is conclusive: the phosphorus concentrations of Defendants’ discharges will not decrease

anytime in the near future because—as Mr. Malone concedes—Defendants are incapable of

reducing concentrations at current levels of fish production. Id.

       B.      Mass of Phosphorus Discharges

       Since 2007, there has never been a year when Defendants’ discharges have had an annual

cumulative phosphorus load equal to or less than 227 pounds. The following table and figure

summarize the annual cumulative phosphorus load of Defendants’ discharges over the past

thirteen years, as self-reported by Defendants:

                    Table 2: The Powder Mill Facility Discharge, Annual
                           Cumulative Phosphorus Load, 2007-20 5

                       Year          Annual Cumulative Phosphorus Load

                        2007                           667 lbs.
                        2008                           718 lbs.
                        2009                          1,266 lbs.
                        2010                           485 lbs.
                        2011                           709 lbs.
                        2012                           987 lbs.
                        2013                           619 lbs.
                        2014                           829 lbs.
                        2015                           583 lbs.
                        2016                           688 lbs.
                        2017                           983 lbs.
                        2018                          1,354 lbs.
                        2019                           502 lbs.
                        2020                           687 lbs.




5
 EPA, Enforcement and Compliance History Online (ECHO), Pollutant Loading Report (DMRs)
https://echo.epa.gov/trends/loading-tool/reports/dmr-pollutant-loading?permit_id=NH0000710
&year=2020 (last visited Feb. 16, 2021).


                                                  7
                 Case 1:18-cv-00996-PB Document 100-1 Filed 02/19/21 Page 9 of 15




                        Figure 2: The Powder Mill Facility Discharge, Annual Cumulative
                                          Phosphorus Load, 2007-20 6

                 1600


                 1400


                 1200


                 1000


                 800
    Mass (lbs)




                 600


                 400
                                                            227 lbs.
                 200


                   0
                         2007

                                2008

                                       2009

                                              2010

                                                     2011

                                                            2012

                                                                   2013

                                                                          2014

                                                                                 2015

                                                                                        2016

                                                                                               2017

                                                                                                      2018

                                                                                                             2019

                                                                                                                    2020
                                                     Cumulative Discharge (lbs.)


In addition, Defendants’ self-reported total phosphorus loads may understate the magnitude of

their actual discharge. Aquatic biologist and limnologist Dr. Jack Rensel used a mass-balance

method to calculate that in 2019 Defendants discharged 884 pounds (or 401 kilograms) of total

phosphorus through their outfalls—significantly more than the 502 pounds Defendants self-

reported for that year. ECF No. 47-17 (Rensel Report) at 18. Even using the more conservative

figures that Defendants self-report, however, Defendants’ lowest annual phosphorus load on




6
 EPA, Enforcement and Compliance History Online (ECHO), Pollutant Loading Report (DMRs)
https://echo.epa.gov/trends/loading-tool/reports/dmr-pollutant-loading?permit_id=NH0000710&year
=2020 (last visited Feb. 16, 2021).


                                                                   8
       Case 1:18-cv-00996-PB Document 100-1 Filed 02/19/21 Page 10 of 15




record was 485 pounds in 2010. EPA, Enforcement and Compliance History Online (ECHO),

Pollutant Loading Report (DMRs), https://echo.epa.gov/trends/loading-tool/reports/dmr-

pollutant-loading?permit_id=NH0000710&year=2020 (last visited Feb. 16, 2021). The record

indicates the phosphorus loads of Defendants’ discharges will not fall anytime in the near future.

                                           ARGUMENT

I.     The Court Has Jurisdiction to Enter Summary Judgment and Award CLF’s
       Requested Relief.

       Conservation Law Foundation (CLF) brings this suit to address Defendants’ violations of

a federal permit, raising federal questions, and seeking exclusively prospective relief, namely,

declaratory and injunctive relief and reasonable litigation costs, under the citizen-suit provision

of the Clean Water Act. 28 U.S.C. §§ 1331, 2201–02; 33 U.S.C. §§ 1365(a), (d).

       CLF has standing to bring these claims. Plaintiff’s members have suffered a concrete and

particularized injury in fact that is actual or imminent, not conjectural or hypothetical; the injury

is fairly traceable to Defendants’ actions; and it is likely, as opposed to merely speculative, that

the injury will be redressed by a favorable decision. Friends of the Earth, Inc. v. Laidlaw Envtl.

Servs. (TOC), Inc., 528 U.S. 167, 180–81 (2000). CLF members have enjoyed, used, and

recreated on and in the Merrymeeting River, including Marsh, Jones, and Downing Ponds, and

plan to continue to do so. ECF No. 47-15 (Gelinas Decl.) at 2, 6; ECF No. 47-25 (Quimby Decl.)

at 1-3, 5-6; ECF No. 47-24 (Hoover Decl.) at 2-3. Defendants’ violations of the Clean Water Act

continue to harm these CLF members’ abilities to enjoy, use, and recreate in and on these

waterbodies. ECF No. 47-15 (Gelinas Decl.) at 6-7; ECF No. 47-25 (Quimby Decl.) at 4-6; ECF

No. 47-24 (Hoover Decl.) at 2-4. For example, CLF members have curtailed and will continue to

curtail their uses of the River in light of fears for the health of themselves and their families from

exposure to harmful cyanobacteria outbreaks caused by Defendants’ unlawful discharges of



                                                  9
       Case 1:18-cv-00996-PB Document 100-1 Filed 02/19/21 Page 11 of 15




phosphorus. ECF No. 47-15 (Gelinas Decl.) at 6-7; ECF No. 47-25 (Quimby Decl.) at 4-5; ECF

No. 47-24 (Hoover Decl.) at 2, 4. The Court’s grant of the relief requested by CLF will redress

and terminate these harms from Defendants’ ongoing violations. ECF No. 99 (Second Amended

Complaint) at 34-35.

II.    Standard of Review

       A movant is entitled to summary judgment when the record reveals “no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). A “material fact is one that has the potential to affect the outcome of the suit under the

applicable law.” Conservation Law Found., Inc. v. New Hampshire Fish & Game Dep’t, 2020

WL 5102830, at *1 (D.N.H. Aug. 27, 2020) (internal quotation marks omitted). “A genuine

dispute exists if a reasonable jury could resolve the disputed fact in the nonmovant’s favor.” Id.

(internal quotation marks omitted).

III.   Defendants’ Discharges Violate the Permit’s 12 µg/L Monthly Phosphorus Limit
       (Count VII).

       The Clean Water Act prohibits the addition of any pollutant to navigable waters from any

point source except as authorized by a National Pollutant Discharge Elimination System

(“NPDES”) permit applicable to that point source. 33 U.S.C. §§ 1311(a), 1362(12). The

“discharge of a pollutant” is “[a]ny addition of any ‘pollutant’ or combination of pollutants to

‘waters of the United States’ from any ‘point source.’” 40 C.F.R. § 122.2; see also 33 U.S.C. §

1362(12). A “pollutant” is any “solid waste,” “sewage,” “chemical wastes, biological materials,”

and “agricultural waste discharged into water.” 33 U.S.C. § 1362(6). “[T]he Facility’s outfalls

are indisputably point sources.” Conservation Law Found., Inc., 2020 WL 5102830, at *11.

Under NPDES Permit NH0000710, Defendants are not authorized to discharge effluent from the




                                                 10
       Case 1:18-cv-00996-PB Document 100-1 Filed 02/19/21 Page 12 of 15




Facility’s outfalls where the average monthly concentration of total phosphorus exceeds 12 µg/L.

ECF No. 90-3 (2020 Permit) at 2, 4.

       There is no genuine dispute that Defendants are currently discharging effluent with an

average monthly phosphorus concentration in excess of 12 µg/L. During the past month, the

supervisor of the Powder Mill Facility, Mr. Edward Malone, has reported that the Facility is

discharging effluent with a total phosphorus concentration in excess of the Permit’s limits:

   •   On January 18, 2021, Mr. Malone informed EPA “the phosphorus was above the limits

       given in our permit for discharge 002. The permit states that, the discharge needs to be

       equal to or less than 12 micrograms per liter or .012mg/L. On 1/6/21-1/7/21 our discharge

       was outside of these guidelines.” Ex. 2 (Malone Jan. 18th Letter) at 1.

   •   On January 25, 2021, Mr. Malone informed EPA that, again, “phosphorus was above the

       limits given in our permit for discharges 001 and 002,” namely, “[t]he permit states that,

       the discharge needs to be equal to or less than 12 micrograms per liter or .012mg/L. On

       1/13/21-1/14/21 our discharges were outside of these guidelines.” Ex. 3 (Malone Jan.

       25th Email & Letter) at 2.

   •   On February 1, 2021, Mr. Malone informed EPA that, yet again, “phosphorus was above

       the limits given in our permit for discharges 001 and 002,” namely, “[t]he permit states

       that, the discharge needs to be equal to or less than 12 micrograms per liter or .012mg/L.

       On 1/20/21-1/21/21 our discharges were outside of these guidelines.” Ex. 4 (Malone Feb.

       1st Letter) at 1.

The average monthly total phosphorus concentration for Defendants’ discharges from Outfalls

001 and 002 were 12.25 µg/L and 14.75 µg/L, respectively. Supra at 6.

       Throughout the pendency of this litigation, and for years before it commenced,



                                                11
       Case 1:18-cv-00996-PB Document 100-1 Filed 02/19/21 Page 13 of 15




Defendants have consistently discharged effluent with an average phosphorus concentration

(computed quarterly prior to January 2021) in excess of 12 µg/L. See supra at 4–5 tbl. 1 & fig.

1. Since 2013, there has never been a quarter during which Defendants’ average phosphorus

concentration of discharges from both of its two outfalls were at or below 12 µg/L. See supra at

3–5 & tbl. 1 & fig. 1. Also, given that total phosphorus concentrations in Defendants’ discharges

in past years are lower in the winter, the uncontroversial inference, evidenced by the record, is

that phosphorus concentrations will rise well above 12 µg/L as springtime approaches. The

record indicates the phosphorus concentrations of Defendants’ discharges will not decrease

anytime in the near future. See supra at 7.

       The summary judgment record allows for no genuine dispute that Defendants’ are

violating and will continue to violate the Permit’s 12 µg/L total phosphorus average monthly

concentration maximum.

IV.    Defendants’ Discharges of Phosphorus Violate the Permit’s 227 lbs./year Maximum
       (Count VIII).

       Under NPDES Permit NH0000710, Defendants are not authorized to discharge effluent

from the Facility’s outfalls where the annual cumulative load of total phosphorus exceeds 227

pounds. ECF No. 99-3 (2020 Permit) at 6.

       Defendants are currently discharging effluent with an annual cumulative phosphorus load

in excess of 227 pounds. As far back as records go—to 2007—Defendants have self-reported

discharging a phosphorus load well in excess of 227 pounds per year. Supra at 7–8 & tbl. 2 &

fig. 2. Defendants’ lowest self-reported annual cumulative phosphorus was 485 pounds in 2010.

Supra at 7 & tbl. 2. In 2020, Defendants self-reported discharging an annual cumulative

phosphorus load of 687 pounds. Supra at 7 tbl. 2. And these self-reported figures likely

understate the true cumulative phosphorus load that Defendants discharge to the Merrymeeting



                                                12
       Case 1:18-cv-00996-PB Document 100-1 Filed 02/19/21 Page 14 of 15




River. Supra at 8–9. The record includes no evidence to suggest Defendants’ operations will

change to reduce the phosphorus load of their discharges from the Facility.

       The summary judgment record allows for no genuine dispute that Defendants’ are

violating and will continue to violate the Permit’s 227 pounds per year total phosphorus load

maximum.

                                         CONCLUSION

       For the foregoing reasons, as there is no genuine dispute of material fact as to either

Counts VII and VIII, CLF seeks judgment as a matter of law on these Counts.



DATED: February 19, 2021                     Respectfully submitted,

                                             CONSERVATION LAW FOUNDATION, INC.,

                                             /s/ Heather A. Govern
                                             Heather A. Govern, Admitted Pro Hac Vice
                                             Chelsea E. Kendall, Admitted Pro Hac Vice
                                             Kenta Tsuda, Admitted Pro Hac Vice
                                             Conservation Law Foundation
                                             62 Summer Street
                                             Boston, MA 02110
                                             (617) 850-1765
                                             hgovern@clf.org


                                             /s/ Thomas F. Irwin
                                             Thomas F. Irwin
                                             N.H. Bar No. 11302
                                             Conservation Law Foundation
                                             27 North Main Street
                                             Concord, NH 03301
                                             (603) 225-3060
                                             tirwin@clf.org




                                                13
       Case 1:18-cv-00996-PB Document 100-1 Filed 02/19/21 Page 15 of 15




                                CERTIFICATE OF SERVICE

        I hereby certify that on February 19, 2021, the foregoing document was filed through the
ECF system, by which means a copy of the filing will be sent electronically to all parties
registered with the ECF system.

                                                    /s/ Kenta Tsuda
                                                    Kenta Tsuda




                                               14
